Citation Nr: 0123629	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  94-23 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for multiple eye 
disabilities, including conjunctivitis, refractive ametropia, 
blepharoptosis, glaucoma, cataracts, and bilateral liquid 
siderosis of vitreous and vitreous detachment.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey in May 1993 and June 1997.

In a February 1999 decision, the Board denied both of the 
veteran's claims.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2001, the Secretary of Veterans Affairs 
(Secretary) withdrew his opposition to the veteran's motion 
for remand, and, in an order issued in the same month, the 
Court vacated the February 1999 Board decision and remanded 
the matter back to the Board for adjudication on the merits 
of the claims.


REMAND

In its January 2001 order, the Court indicated that a remand 
was warranted for compliance with the newly enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The provisions of this new law ensure that the 
VA has a duty to assist the veteran with the development of 
facts pertinent to his claims on appeal.  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  If an examination report is incomplete, the Board 
must await its completion, or order a new examination, before 
deciding the veteran's claim.  Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992). 

In this regard, the Board observes that, in February 1997, 
the veteran underwent a VA examination addressing the 
etiology of his claimed eye disorders.  However, a review of 
the examination report does not reflect that the examiner had 
the benefit of reviewing the veteran's claims file prior to 
rendering her opinion as to etiology.  The Court has held 
that a medical opinion based solely on a veteran's recitation 
of his or her own history, rather than on specific references 
to his or her medical and service history, lacks probative 
value.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  As 
such, a further VA eye examination, based on a thorough file 
review, is in order prior to further Board action.

The readjudication of the veteran's claim for service 
connection for multiple eye disorders could have a 
significant impact on the outcome of his claim of entitlement 
to TDIU.  As such, these two claims are "inextricably 
intertwined," and the claim of entitlement to TDIU should 
not be adjudicated prior to action on the service connection 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Moreover, the Board notes that the most recent examination 
addressing the veteran's service-connected left knee 
chondromalacia was conducted in November 1998, nearly three 
years ago.  As such, a further VA examination providing a 
more current evaluation of the veteran's disability and its 
effect on his employability is warranted.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  In view of the newly enacted notice 
provisions of the VCAA, the RO should 
contact the veteran and inform him of the 
evidence needed to substantiate his 
claims.  The veteran should be informed 
of his right to supplement the record 
with evidence in support of his claims.

2.  The RO should appropriately contact 
the veteran and request that he provide 
the names (and for non-VA sources, the 
addresses) and approximate dates of all 
treatment received for eye disability 
from December 1964 to the present and for 
left knee disability from June 1996 to 
the present.  After obtaining any 
necessary consent, the RO should obtain 
copies of all records which have not 
previously been obtained.  

3.  Then, the RO should afford the 
veteran a VA visual examination to 
determine the etiology, nature, and 
extent of his claimed eye disorders.  The 
veteran's claims files should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
files, including the service medical 
records, in conjunction with the 
examination.  All necessary tests and 
studies, including visual acuity testing, 
should be performed.  Based on a review 
of the claims files and the clinical 
findings of the examination, the examiner 
is requested to state whether the veteran 
currently suffers from any eye disorders, 
including conjunctivitis, refractive 
ametropia, blepharoptosis, glaucoma, 
cataracts, and bilateral liquid siderosis 
of vitreous and vitreous detachment.  For 
each diagnosed eye disorder, the examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not that such disorder is related to the 
veteran's period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The RO should also afford the veteran 
a VA orthopedic examination to determine 
the severity of his service-connected 
left knee chondromalacia and the effect 
of this disability on his employability.  
The veteran's claims files should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
files in conjunction with the 
examination.  All necessary tests and 
studies, including range of motion 
studies and a description of the extent 
of any painful motion or functional loss 
due to pain, should be conducted and 
described in the examination report.  The 
examiner should then provide an opinion 
as to whether the veteran's left knee 
disorder precludes him from obtaining and 
following a substantially gainful 
occupation.  Regardless of this opinion, 
the examiner should describe the extent 
of occupational impairment resulting from 
this disability.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

5.  After completion of the above 
development, as well as any further 
indicated development, the RO should 
again adjudicate the veteran's claims of 
entitlement to service connection for 
multiple eye disabilities, including 
conjunctivitis, refractive ametropia, 
blepharoptosis, glaucoma, cataracts, and 
bilateral liquid siderosis of vitreous 
and vitreous detachment; and entitlement 
to TDIU.  If the determination of either 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication in 
compliance with the Court order, and the Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on these matters.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

